Exhibit 10.1

 

 

FIRST AMENDMENT TO

MANAGEMENT SERVICES AGREEMENT

THIS FIRST AMENDMENT TO MANAGEMENT SERVICES AGREEMENT (this “Amendment”) is made
effective as of April 1, 2016 (the “Amendment Effective Date”), by and between
Araxes Pharma LLC, a Delaware limited liability company, having a business
address at 11119 North Torrey Pines Road, Suite 125, La Jolla, CA 92037 (the
“Company”), and Kura Oncology, Inc., a Delaware corporation having a business
address at 11119 North Torrey Pines Road, Suite 125, La Jolla, CA 92037
(“Kura”).

WHEREAS, Company and Kura desire to amend the Management Services Agreement
dated October 1, 2014 by and between Company and Kura (the “Original
Agreement”), as set forth herein.

NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the parties agree as follows:

1.

In Exhibit B, Services/Fees, Section 1A is deleted in its entirety and replaced
with the following: “A.   For Management Services, the Company shall pay Kura a
monthly fee of $65,000.00.”

2.

Except as amended as described above, all other terms and conditions of the
Original Agreement will remain in full force and effect.

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized officers or representatives.

  

Kura Oncology, Inc.

 

Araxes Pharma LLC

 

 

 

 

 

 

 

 

By:

/s/ Troy E. Wilson, Ph.D., J.D.

 

By:

/s/ Heidi Henson

 

 

 

 

 

Name:

Troy E. Wilson, Ph.D., J.D.

 

Name:

Heidi Henson

 

 

 

 

 

Title:

President and CEO

 

Title:

CFO

 

 

 

 

 

Date:

June 6, 2016

 

Date:

June 3, 2016

 

 

 

 

 

 

1

 